Exhibit 10-1

ALLONGE TO PROMISSORY NOTE

THIS ALLONGE, made as of March 6, 2009, by Pineapple House of Brevard, Inc., a
Delaware corporation (the “Borrower”), and consented to by The Goldfield
Corporation and Southeast Power Corporation (collectively the “Guarantor); is to
be attached to and made a part of that certain Promissory Note dated
November 18, 2005, made by Borrower to Branch Banking and Trust Company (the
“Lender”) in the principal amount of Fourteen Million and No/100 Dollars
($14,000,000.00) (the “Note”) which Note is as therein set forth.

WHEREAS, there is due and owing under the above-described Note the principal sum
of $3,047,434.72. Interest only on the outstanding principal balance of the Note
shall be payable monthly, commencing March 18, 2009, and continuing on the same
day each and every consecutive month thereafter until May 18, 2010, on which
date the entire principal sum outstanding under this Note plus accrued interest
shall become due and payable (the “Maturity Date”).

WHEREAS, Borrower and Lender desire to amend the Note.

NOW, THEREFORE, the Promissory Note dated November 18, 2005 is amended as
follows:

PRINCIPAL AMOUNT. The principal amount of the Note is hereby reduced to Three
Million Six hundred thousand and no/100 Dollars ($3,600,000.00) from the present
amount of Fourteen Million and no/100 Dollars ($14,000,000.00).

All other terms and conditions of said Promissory Note remain in full force and
effect.

IN WITNESS WHEREOF, the undersigned has executed this document the year first
above written.

 

      BORROWER:       Pineapple House of Brevard, Inc.       By:  

/s/ STEPHEN R. WHERRY

        Stephen R. Wherry, Treasurer GUARANTOR:     GUARANTOR: The Goldfield
Corporation     Southeast Power Corporation By:  

/s/ STEPHEN R. WHERRY

    By:  

/s/ STEPHEN R. WHERRY

  Stephen R. Wherry, Senior Vice President       Stephen R. Wherry, Treasurer  
    LENDER:       Branch Banking & Trust Co       By:  

/s/ BARRY FORBES

        Barry Forbes, Senior Vice President